Case 3:21-cv-14591-ZNQ-TJB Document 6 Filed 08/13/21 Page 1 of 4 PageID: 135




NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

  A.F., et al.,                                         Civil Action No. 21-14591 (ZNQ) (TJB)

                         Plaintiffs,

                  v.
                                                              MEMORANDUM ORDER
  STATE OF NEW JERSEY
  DEPARTMENT OF CORRECTIONS,

                         Defendant.


QURAISHI, U.S.D.J.

       This matter comes before the Court on the application of pro se Movant Golda D. Harris

(“Movant”) to proceed in forma pauperis. (ECF No. 1-1). The Court has reviewed the application

and the Complaint (ECF No. 1). Although the Court will grant Movant’s application to proceed

in forma pauperis, the Court sua sponte remands the case.

       Movant seeks removal of a state court proceeding involving prisoners at the Edna Mahan

Correctional Facility for Women where Movant says she was an inmate from 2008 through 2019.

(ECF No. 1 at 1.) On August 2, 2021, Movant filed a Notice of Removal (“the Notice”) in this

Court. (Id.) The Notice argues that “the court has original jurisdiction in the instant civil action

for claims arising under the Constitution, laws, or treaties of the United States pursuant to 28

U.S.C. 1331” and “supplemental jurisdiction pursuant to 28 U.S.C. 1367.” (Id. at 3.)

       Defendant State of New Jersey Department of Corrections (“Defendant”) filed an informal

letter rather than a formal Motion for Remand. (ECF No. 4.) In its letter Defendant requests, with

consent of all parties in the state court matter, “that the Court sua sponte remand this matter to the

Superior Court of New Jersey because non-party Golda Harris improperly seek removal” and that
Case 3:21-cv-14591-ZNQ-TJB Document 6 Filed 08/13/21 Page 2 of 4 PageID: 136




“[t]he improper removal of this matter is delaying a highly-publicized global settlement that

involves two class actions and other individual claims.” (ECF No. 4 at 1.) In support of its request

for sua sponte remand, Defendant argues (1) that this court lacks subject matter jurisdiction

because there are no federal claims in the state court suit, and (2) that Movant’s removal is

improper here, given that she is not even a party in the state court matter, much less “a defendant”

as required by the removal statute, 28 U.S.C. § 1446(a). (Id. at 2 (citing Second Amended

Complaint in state court matter, attached to Defendant’s Letter as Exhibit A.))

       District courts must review complaints in civil actions in which a plaintiff is proceeding in

forma pauperis, see 28 U.S.C. § 1915(e)(2)(B), or seeks redress against a governmental employee

or entity. See 28 U.S.C. § 1915A(a). District courts may sua sponte dismiss any claim that is

frivolous, is malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. See §§ 1915(e)(2)(B), 1915A(b).

       The removal statute provides that “any civil action brought in a State court of which the

district courts of the United States have original jurisdiction may be removed by the defendant or

the defendants, to the district court of the United States for the district and division embracing the

place where such action is pending.” 28 U.S.C. § 1441(a). In order to effect removal of an action

from state court, the defendant must file a notice of removal. 28 U.S.C. § 1446(a). Under Section

1441, it is the movant’s burden to show the removal is proper. See Farrell v. FedEx Ground

Package Sys., Inc., 478 F. Supp. 3d 536, 540 (D.N.J. 2020). After a case has been removed, the

district court may remand it to state court “if the removal was procedurally defective or subject

matter jurisdiction is lacking.” Id. (citing 28 U.S.C. § 1447(c)). Here, both circumstances compel

the remand of this matter.




                                                  2
Case 3:21-cv-14591-ZNQ-TJB Document 6 Filed 08/13/21 Page 3 of 4 PageID: 137




       First, the removal of this action is procedurally defective because Movant has no authority

to remove it. The removal statute provides that a “defendant” may remove a matter to the

appropriate district court. 28 U.S.C. § 1441(a). As the Department of Corrections points out, and

as is clear from the record, Ms. Harris is not a party to the state court suit, let alone a defendant.

       Second, even setting aside the procedural defect, the Court lacks subject matter jurisdiction

over this matter. Generally speaking, a district court has the obligation to raise questions of subject

matter jurisdiction sua sponte, see U.S. Express Lines Ltd. v. Higgins, 281 F.3d 383, 389 (3d Cir.

2002), and under the removal statute, cases shall be remanded to the state court if “it appears that

the district court lacks subject matter jurisdiction.” 28 U.S.C. § 1447(c). “Federal courts are courts

of limited jurisdiction that may only hear a case if the constitution or a federal statute provides the

court with jurisdiction.” Fung v. Wells Fargo Bank, Civ. No. 20-1099, 2021 WL 3124323, at *3

(D.N.J., July 23, 2021) (interior quotes omitted). Here, Movant argues that the Court has federal

question jurisdiction and supplemental jurisdiction.

       Federal question jurisdiction is found only where a federal question appears on the face of

a properly pleaded complaint. See Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987); Fung,

2021 WL 3124323, at *3. The Court has reviewed the copy of the Second Amended Complaint

in the state court action that was supplied by Defendant and finds that the Second Amended

Complaint pleads only violations of New Jersey state statutes and the New Jersey State

Constitution. Accordingly, the complaint presents no federal question from which the Court might

derive subject matter jurisdiction. Neither the complaint nor the Notice of Removal suggest that

there is a basis for diversity jurisdiction. And without federal subject matter jurisdiction, there can

be no supplemental jurisdiction. See, e.g., Schimmer v. Jaguar Cars, Inc., 384 F.3d 402, 406 (7th

Cir. 2004). The Court therefore concludes that it lacks subject matter jurisdiction over this matter.



                                                   3
Case 3:21-cv-14591-ZNQ-TJB Document 6 Filed 08/13/21 Page 4 of 4 PageID: 138




      For the reasons set forth above, and for good cause shown,

      IT IS on this 13th day of August, 2021,

       ORDERED that Movant’s application to proceed in forma pauperis under 28 U.S.C.
§ 1915 is GRANTED; and it is further

      ORDERED that the Clerk’s Office is instructed to file the Notice of Removal without
prepayment of fees or security; and it is further

         ORDERED that this matter is REMANDED; the Clerk’s Office is instructed to remand
this action to the Superior Court of New Jersey, Law Division, Hunterdon County.


                                                    __s/ Zahid N. Quraishi         .




                                                    Zahid N. Quraishi
                                                    United States District Judge




                                                4
